Hocking App. No. 10CA1. This cause was filed as a discretionary appeal and claimed appeal of right. Upon consideration of appellant’s jurisdictional memorandum, it is determined by the court that this cause originated in the court of appeals and, therefore, should proceed as an appeal of right pursuant to S.Ct.Prac.R. 2.1(A)(1).
It is ordered by the court that the Clerk shall issue an order for the transmission of the record from the Court of Appeals for Hocking County, and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. 6.2 - 6.7.